Case 2:18-cv-05284-JMA-ARL Document 44 Filed 11/19/20 Page 1 of 16 PagelD #: 247

 

 

JOHN RAY & ASSOCIATES
New York Attorneys
MANHATTAN SUFFOLK COUNTY
5 E. 22” Street, 17™ Floor Killer Bees 122 North Country Road
At Broadway Miller Place, New York 11764-1430
New York, New York 10010 631-473-1000

1-866-88NYLAW

SEND ALL MAIL TO:
P.O. BOX 5440
MILLER PLACE, NEW YORK 11764-1117

November 19, 2020

VIA ECF

Honorable Joan M. Azrack
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: Herdocia, Tatiana v. Southern Glazer’s Wine & Spirits, et al.
Civ. Dkt. No. 18-cv-5284 (JMA) (ARL)
Our File No. 166301 1N2418

Dear Judge Azrack,

The undersigned is the attorney for the Plaintiffs, Tatiana Herdocia and Ena Scott, in regard
to the above-referenced matter.

Enclosed is Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion to
Dismiss the Amended Complaint and Affirmation of Service, for the purpose(s) indicated below:

(X) Please file in the above-entitled action. This Opposition is overdue. It was
due on 10-31-20.

 

Very truly yours,
A yi 7
GM p
4, Af Vj
fee
//\6bn Rey sa
JR:vd j
cc: Keith Thorell, Esq. (via ECF) ( y
J. Warren Mangan, Esq. (via ECF) 7

clients (via email)
Case ?f18-cv-05284-JMA-ARL Document 44 Filed 11/19/20 Page 2 of 16 PagelD #: 248

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TATIANA HERDOCIA and ENA SCOTT,
Plaintiff,
-against-

SOUTHERN GLAZER’S WINE & SPIRITS,
f/k/a SOUTHERN WINE & SPIRITS OF

AMERICA, INC., and WINE, LIQUOR 18-cv-5284 (IMA)(ARL)
DISTILLERY WORKERS UNION, LOCAL 1D, Jury Trial: Yes

Defendants.
x

 

PLAINTIFFS’ MEMORANDUM OF LAW
IN OPPOSITION TO DEFENDANTS’ MOTION
TO DISMISS THE AMENDED COMPLAINT

John Ray, Esq.

JOHN RAY & ASSOCIATES

Attorney(s) for Plaintiffs Tatiana Herdocia
and Ena Scott

122 North Country Road

Miller Place, New York 11764

Phone: 631-473-1000

Email: johndohnraviaw.com

 

 

 
Case ?:18-cv-05284-JMA-ARL Document 44 Filed 11/19/20 Page 3 of 16 PagelD #: 249

TABLE OF CONTENTS

TABLE OF AUTHORITIES.........0 00.00 .ccccecceccccceseeeeecevenes Le il

POINT [ooo ee cece cece ee eee eee cea eee eeu ess ese esaneeeecessensaee |
Plaintiffs’ retaliation allegations differ from the allegations in the

Amended Complaint

POINT IL... cc te cence seca eeceeecuecuueeueseeeeriteraeeennens 4
Res Judicata is not an applicable doctrine here

POINT TEL... cece cee tees eee eca eee ere see cce eeu ereeeceeterenees 6
Plaintiffs’ Union was not required to give consent to retaliation

POINT IV... cece cee eee cece eee ee nese eeae sac seecuesneceuesieevesevsreses 6
Retaliation charges are reasonably related to the original EEOC

charges

POINT V0. c enc ee eee e ees et esa beeeteetuceuesureeaeeueruecnen 6
The Plaintiffs’ retaliatory allegations are not merely conclusory

POINT VI... occ ce nec cece cece eee e cubes ees cee seu seueceaecaneneeness 7
Exhaustion of grievance procedures is not applicable

POINT VID... cece cee c cece tease eens Leben eee ee ee ee ee eeneeeeeeteaeaes 8
The Union is not entitled to Res Judicata dismissal of the Amended
Complaint

POINT VID... eee cece cee cee eee e cee eeu eee eee eenereesencteeeereessy 8
Preemption of State Claims should not occur

POINT IX... ee cece eee eteeee eta ees ces etn etn estueeastabienees 8
NLRB has nothing to do with this Case

CONCLUSION (XX)... 0. ccc cece ccc ccc ccc eeu eee ece ese eeu eeseceaveuevenaress 9

 

 

 
Case ?[18-cv-05284-JMA-ARL Document 44 Filed 11/19/20 Page 4 of 16 PagelD #: 250

TABLE OF AUTHORITIES

Federal Cases
Waldman v. Village of Kiryas Joel,
39 F.Supp. 2d 370, aff'd 207 F.3d 105 (2d Cir. 2000) 2.0.0... 0 ccc cece cece een eene 5

Communications Workers v. Beck,
487 US. 735 occ cece ccc c cece eee ccueeeccuceeeerenaeteeuneeetnenatettuuttennvegeeennnen 8

 

 

 
 

 

[| PLAINTIFFS’ RETALIATION ALLEGATIONS DIFFER FROM THE ALLEGATIONS
IN THE ORIGINAL COMPLAINT.

Defendants essentially argue that the Plaintiffs’ Amended Complaint is the same as the
original Complaint which had been dismissed. But this is not so. The Amended Complaint differs
in factual allegations from the original complaint. Defendant Southern Glazer’s actually
squeamishly admits this when Southern Glazer’s say “Plaintiff found their new claim on nearly
(my emph.) identical facts to those they previously litigated” (Defendant Southern Glazer’s, p.7).
“Nearly identical” is not identical, it is exactly different, by definition. The focus need be upon

what is different in the Amended Complaint, from the dismissed original Complaint.

Magistrate Judge Lindsay specifically identified Plaintiffs’ five arguments in Plaintiffs’

prior Complaint, which “failed to make out a prima facie claim of retaliation” (Order, p12):

“IL. The employer would not tell Plaintiffs whether Plaintiffs’ original lawsuit would be a
barrier to their job applications; 2. Plaintiffs complained of a written rather than oral
warning after Plaintiff Scott let Plaintiff Herdocia ride on a picker with her as a
passenger; 3. Plaintiffs were barred from attending “voluntary” safety meetings after
Plaintiffs had missed the first meeting; 4. Defendant’s manager would not talk to
Plaintiffs at a weekly “toolbox” meeting; 5. A shop steward told their co-workers that
Plaintiffs were not permitted to hang signs or be in the warehouse unless they were
“cycle counting" (Order, Dkt. 25, p. 12).

Magistrate Lindsay found that “none of these acts appear to have altered Herdocia’s or Scott’s
Job responsibilities; amounted to a demotion or involved a change in their rate of pay or
benefits.”

Plaintiffs’ subsequent Amended Complaint (Dkt. 27) alleged retaliation insofar as
retaliation was allowed to be re-plead. The Amended Complaint does not merely reiterate the
aforesaid five deficient claims. Instead, in the fresh retaliation claims, Plaintiffs allege that in

2016, in retaliation for Plaintiffs having filed and pursued their 2014 complaint, 1) Plaintiffs’ job
1

 
 

 

titles were changed from Inventory Control Clerks to Cycle Counters and more onerous physical
duties and conditions of employment were added for them equivalent to the duties of males with
the different titles of Warehousemen and Checkers, but Plaintiffs were not compensated for the
more onerous work equally with the males, being paid $7.74 less per hour that the males, and
being given fewer hours of work than males (35 hours instead of 40) such that males were
earning $186.90 a week more than Plaintiffs, for the same work (Amended Complaint, Dkt. 27,
pars. 11- 14, 30 a, b, c, e). When Plaintiffs asked for proper job titles and compensation, the
employer refused that request, in retaliation for the 2014 complaint (id., pars. 13-15, 30 d, e);
then, when Plaintiffs complained to the employer about these disparities, the employer refused to
investigate this and refused to communicate with Plaintiffs about this matter (id., pars. 15, 30 h).
This is a different substantive retaliation claim than the five deficient ones cited by the Court, on
its face. Nor is it a gender discrimination complaint, but rather a complaint that these acts were
retaliatory in nature, due to the filing and pursuit of Plaintiffs’ complaint in 2014.

2) The Defendant Union refused to communicate with Plaintiffs, including to provide
Plaintiffs with the new collective bargaining agreement, and to pursue Plaintiffs’ grievance as to
the aforesaid disparities, thus preventing Plaintiffs from redressing the disparities. The Union and
the employer also colluded and connived together to do these things against Plaintiffs (id., pars.
13, 15, 30 a, f, g, h, i). This is a new and substantively different claim than the five deficient
ones.

3) The employer built a discrete male locker room for the Warehousemen, but removed a
window cover from an office where Plaintiffs would change their clothes, a substantive change

of employment conditions (id., pars. 18, 30 1). This is a new and substantively different claim

than the five deficient ones.

 
 

 

4) Plaintiff Herdocia was wrongly given a written reprimand, placed in her personnel file,
for absence when she had a doctor’s note for her absence, which harms Plaintiff in that it stands
as a threat to Plaintiff, were Plaintiff to continue to pursue her complaint, in any disciplinary
hearing against her (id., pars. 19, 30 m). This is a new and substantively different claim than the
five deficient ones,

5) Plaintiffs also made discrete claims of having received an arbitrary and capricious
written reprimand for riding together in a cherry picker (id., pars. 16, 30 j); and of having been
humiliatingly expelled from a Safety Committee meeting in order that Defendants could indicate
to the Union and Plaintiffs’ co-employees that Plaintiffs were ostracized so that Plaintiffs’
conditions of employment would be rendered by the Union and co-employees as intractable.
While these claims are similar to # 2 and # 3 of the deficient pleadings, they are not the same.
The new pleadings allege different, more substantively damaging motives of Defendants, and
actual, particular acts of Defendants. To be sure, Plaintiffs also allege that these acts are part of
“a pattern of retaliation acts” against Plaintiffs, taken together (id., pars. 20, 29); and that the
Union and employer colluded and connived with each other to retaliate in these ways (id.), and
that the Union acted as the employer’s agent in these bad acts (id.). The damages alleged arising
from the aforesaid materially adverse change in the terms and conditions of Plaintiffs’
employment are also particularized (id., par. 31).

Plaintiffs allege actual loss of pay, and a less distinguished title, loss of pension benefits,
more material onerous responsibilities without commensurate pay, and creation of other adverse
employment conditions — all taking place after the 2014 Complaint — all in retaliation for
Plaintiffs having filed and continued their complaint. All told, there are no sufficient reasons to

allow Defendants to engage in yet another Rule 12(b)(6) motion.

 
 

 

In view of these distinctions in the Amended Complaint, Defendant Southern Glazer’s
motion ought to be denied. Plaintiffs carefully adhered to Judge Lindsay’s ruling in presenting
their Amended Complaint.

Defendant Southern Glazer’s complain that Plaintiffs did not refer to a job title change to
“Cycle Counters” in Plaintiffs’ EEOC filing. An EEOC Complaint is not a formal Complaint in
this court. Rules for EEOC laypeople applications are not stringent. Such EEOC rules do not
require the specificity demanded here by Southern Glazer’s. Plaintiffs allege that they were
warehouse inventory clerks, and burdened with more onerous tasks, but unjust wages lower than
their counterparts. Plaintiffs objected to their having had a job title change imposed upon them
unilaterally by the employer, which change they allege to have been unlawful. Plaintiffs were not
duty-bound to adopt the employer’s view of their title, in any paper Plaintiffs filed. Plaintiffs

maintained that they were properly always warehouse control clerks.

Il. RES JUDICATA IS NOT AN APPLICABLE DOCTRINE HERE

Reliance upon res judicata doctrine disregards Judge Lindsay’s decision which enabled
Plaintiffs to plead retaliation claims in the Amended Complaint precisely because they were not
plead in the original Complaint; i.e., they necessarily were not ruled upon, else no Amended
Complaint adding retaliation claims would have been allowed. This same point would apply to
Southern Glazer’s argument that “res judicata bars future suits even on issues that were not
raised in previous litigation but could have been” (Southern Glazer’s, p8). Judge Lindsay
explicitly allowed for the raising of the retaliation claims. Res judicata in whatever guise, just

doesn’t apply to this permitted Amended Complaint.

 
 

 

Southern Glazer’s had already argued their points in their original motion to dismiss the
Complaint. It would seem to be that it is Southern Glazer’s which labors under the burden of
preclusion from making the same arguments now, when these arguments did not serve their
cause with total victory in the first round of litigation. Just so, Southern Glazer’s once again
relied upon Waldman v. Village of Kiryas Joel, 39 F Supp.2d 370, 377, aff'd 207 F. 3d 105 (2d

Cir, 2000), which the court already considered in the Defendant’s prior motion when rejecting

Defendant’s arguments then.

To be sure, Defendant Southern Glazer’s itself highlights the actual difference between
Plaintiffs’ first Complaint and the Amended Complaint, in this regard. Southern Glazer’s says
that in the original Complaint, “Plaintiffs complained that they were not eligible for top pay as
clerical employees while male warehouseman (sic) were,” citing to original Complaint
paragraphs 27-31 (Southern Glazer’s, p10). But the cited paragraphs 27-31 in the original
Complaint say nothing of this kind. Those paragraphs deal with rule violations. Nowhere else
does the original Complaint state that which Southern Glazer’s claims here. The Amended
Complaint’s retaliation claims raise retaliations as to pay increases, lost pay and benefits due to
retaliation, for the first time (see, e.g., Amended Complaint paragraph 14). Paragraph 14’s
allegations are not found in the Original Complaint. In any event, the same or similar behaviors
of Defendants as alleged in the original Complaint which did not qualify as gender
discrimination behavior, can nonetheless qualify as retaliatory behavior. It is horn book law that

discrimination and retaliation are discrete causes of action. Defendant Southern Glazer’s is

arguing for a do-over, actually.

 
 

 

Il]. PLAINTIFFS’ UNION WAS NOT REQUIRED TO GIVE CONSENT TO
RETALIATION

In an ironic twist, Southern Glazer’s also proposes that Plaintiffs have no case because

the Plaintiffs may not have suffered retaliation without their Union’s consentl... (Southern

Glazer’s, p17). This is said to be “logic,” by Southern Glazer’s. Not to place too fine a point

upon this twist, in this case the Union is sued as a Co-Defendant herein.

IV. RETALIATION CHARGES ARE REASONABLY RELATED TO THE ORIGINAL
EEOC CHARGES

Defendant also struggles to argue that the retaliation charges are not reasonably related to

the original EEOC charges (Southern Glazer’s, p18), claiming that the relatedness “is very
difficult to see” (Southern Glazer’s, p18). But Judge Lindsay did see this, in allowing retaliation
charges to be brought. It is worth noting that the original Complaint consisted of the wholesale
incorporation of the EEOC Complaint into the actual original Complaint. Judge Lindsay allowed
retaliation allegations to be made as Amendments to that original Complaint, which consisted of
the EEOC Complaint. Relatedness appears to stand here as a matter of the law of the case; and as

plain upon the face of the documents, all of which is not very difficult to see, contra wise to

Defendant’s perception.

V. THE PLAINTIFFS’ RETALIATROY ALLEGATIONS ARE NOT MERELY
CONCLUSORY

 
 

 

Defendant Union (Wine, Liquor & Distillery Workers Union Local 1-D) also argues for
dismissal of the Amended Complaint against the Union because it conclusorily states that
“Plaintiffs” allegations are entirely conclusory.” (Union, p5). Plaintiffs here submit that the
Amended Complaint is actually laden with specific allegations which support Plaintiffs’ claims
against the Union, e.g., in Plaintiffs’ Amended Complaint 13-14; par 15. Moreover, after
explicating the particular wrongs committed against Plaintiffs in their paragraphs 10-19, the
Plaintiffs also then set forth that that these wrongful acts came about in “a pattern of retaliation
acts” by both Defendants (Plaintiffs, par.20), and that the Defendants “colluded and cooperated
with one another to retaliate against Plaintiffs. Defendant Union effectively and in fact acted as
the employer’s agent. Plaintiffs have suffered real substantial harm and loss as a result: for
example”... (paragraph continues with harm suffered). This paragraph 20 draws its conclusion
from the particular factual allegations preceding it in paragraphs 10-19. Such step-by-step

allegations do not appear to suffer from the jaundiced “entirely conclusory” condition.

VI. EXHAUSTION OF GRIEVANCE PROCEDURES IS NOT APPLICABLE

Defendant Union also enlists twisted irony in its point that Plaintiffs impede their legal
standing by having failed to have exhausted the grievance procedure via the Union (Union, pp5-
6). This argument disconsonantly ignores the Plaintiffs’ allegation that Plaintiffs dutifully filed a
grievance, but “contrary to the contractual procedures contained in the collective bargaining
agreement, the Defendant Union failed and refused to pursue Plaintiffs’ grievance, out of
retaliation against Plaintiffs for Plaintiffs having filed the Federal Complaint. Plaintiffs’
grievance rights having been ignored, Plaintiffs were unable to pursue said grievance and obtain

the fruits thereof. Had they been allowed to do so, the Plaintiffs indubitably would have been

 
 

 

favorably treated, and would have received the benefit of equal pay and more hours (40) of

employment.” (Plaintiffs’ par.15). Plaintiffs’ Amended Complaint appears to undercut the

Union’s exhaustion of the grievance process thrust.

Vil. THE UNION IS NOT ENTITLED TO RES JUDICATA DISMISSAL OF THE
AMENDED COMPLAINT.

Defendant Union otherwise joined in Defendant Southern Glazer’s point that the
Plaintiffs’ retaliation claims need be dismissed because of res judicata (Union’s Point I,p3).

Plaintiffs oppose this argument for precisely the same reasons Plaintiffs set forth as against

Southern Glazer’s, above.

VII. PREEMPTION OF STATE CLAIMS SHOULD NOT OCCUR

The Union argues for preemption of state claims. Such argument would succeed only if

all Federal claims are dismissed. Plaintiffs recognize this. All the more, Plaintiffs urge that they

have set forth valid Federal claims.
IX, NLRB HAS NOTHING TO DO WITH THIS CASE

Finally, the Union adds a type of afterthought without argument, that Plaintiffs’ claims
are preempted NLRB. The case cited by the Union, Communications Workers v. Beck,
487,U.S.735, without reference to any part of that 45-page decision except to page 743, actually

is quite off-point: it deals with agency fees. But in a general way, the Supreme Court’s language

 
Case 2:

 

 

18-cv-05284-JMA-ARL Document 44 Filed 11/19/20 Page 13 of 16 PagelID #: 259

at 743 appears actually to favor Plaintiffs: “one such remedy over which federal jurisdiction is

well-settled is the judicially implied duty of fair representation.”

X. CONCLUSION

Plaintiffs therefore urge that their Amended Complaint should stand.

 

Dated: November 18, 2020 Respectfully,
Miller Place, New York VBE
John Ry, Esq.

John Ray & Associates
Attorney(s) for Plaintiffs Tatiana
Herdocia and Ena Scott

122 North Country Road

Miller Place, NY 11764

(631) 473-1000

ponmacobnray aw. com

To:

J. Warren Mangan, Esq.
Attorney(s) for Defendant Wine, Liquor & Distillery Workers Local I-D UFCW, AFL-CIO

New Rochelle, New York 10801

Keith R. Thorell, Esq.

Attorney(s) for Defendant Southern Wine & Spirits of America, INC.
Korshak, Kracoff, Kong & Sugano, LLP

1640 S. Sepulveda Boulevard, Suite 520

Los Angeles, CA 90025

 
 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TATIANA HERDOCIA and ENA SCOTT, Case No. 2:17-cv-05435-RRM-ARL

Plaintiff,

-against- AFFIRMATION OF SERVICE
SOUTHERN GLAZER’S WINE & SPIRITS,
f/k/a SOUTHERN WINE & SPIRITS OF
AMERICA, INC., and WINE, LIQUOR
DISTILLERY WORKERS UNION, LOCAL ID,

Defendants.
--- x

I John Ray, Esq., declare under penalty of perjury that I have served a copy of the attached
notice of motion, and Motion Declaration and Plaintiffs Tatiana Herdocia and Ena Scott’s

Memorandum of Law upon Keith Thorell, Esq. (keithvy kkks.com) and J. Warren Mangan, Esq.

 
 
   

(Geovaw verse: auleom), the Attorneys for Co-Defendants, via email.
Dated: November 19, 2020 Respectfully,

Miller Place, New York

 

  
 

John R Esq.
John Ray & Associates
Attorney(s) for Plaintiffs Tatiana
Herdocia & Ena Scott

122 North Country Road

Miller Place, NY 11764

(631) 473-1000

ac lonaravlaw cern
To:

J. Warren Mangan, Esq.
Attorney(s) for Defendant Wine, Liquor & Distillery Workers Local I-D UFCW, AFL-CIO

New Rochelle, New York 10801

Keith R. Thorell, Esq.
Attorney(s) for Defendant Southern Wine & Spirits of America, INC.

I

 
Case 2:118-cv-05284-JMA-ARL Document 44 Filed 11/19/20 Page 15 of 16 PagelD #: 261

Korshak, Kracoff, Kong & Sugano, LLP
1640 S. Sepulveda Boulevard, Suite 520
Los Angeles, CA 90025

 

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Case No.; 18-cv-5284 Year: 2018 Hon.: Joan M. Azrack

 

TATIANA HERDOCIA and ENA SCOTT,
Plaintiffs,
-against-

SOUTHERN GLAZER'S WINE & SPIRITS,
f/k/a SOUTHERN WINE & SPIRITS OF
AMERICA, INC., and WINE, LIQUOR &
DISTILLERY WORKERS UNION, LOCAL 1D,

Defendants.

PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

THE AMENDED

COMPLAINT

JOHN RAY & ASSOCAITES
Attorney(s) for Plaintiffs
122 North Country Road
P. O. Box 5440
Miller Place, New York 11764-1117
(631) 473-1000

 

To:
Attorney(s) for Defendants

Certification (Rule 11)

 

 

Service of a copy of the within
Dated,

Attorney(s) for

Dated: November. 19, 2020

is hereby. admitted.

Yours, etc.,
John Ray, Es
John Ray & Associates
Attorney(s) for Plaintiffs Tati
Ena Scott

122 NORTH COUNTRY ROAD

P.O. BOX 5440

MILLER PLACE, NEW. YORK 11764-1117
(631) 473-1000

Email: john@ohnravlaw:com

    
 

erdocia &
